ACCEPTED
                                                                                03-14-00331-CV
                                                                                       3938099
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                           1/28/2015 4:16:48 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK

                       No. 03-14-00331-CV
                         Tr Ct No. C-1-CV-13-002354
                                                                FILED IN
                                                         3rd COURT OF APPEALS
                        IN THE COURT OF APPEALS              AUSTIN, TEXAS
                    FOR THE THIRD DISTRICT OF TEXAS      1/28/2015 4:16:48 PM
                                                           JEFFREY D. KYLE
                                                                 Clerk
   Randolph A. Lopez d/b/a Brown Hand Center and d/b/a Brown
                     Medical Center, appellant
                               v.
   Cox Texas Newspapers, L.P. d/b/a Austin American-Statesman,
                             appellee


                 MOTION FOR EXTENSION OF TIME
                   TO FILE APPELLEE’S BRIEF



TO THE THIRD COURT OF APPEALS:

        Appellee, Cox Texas Newspapers, L.P. d/b/a Austin American-

Statesman, files this motion for extension of time to file Appellee’s Brief

under Rules 10.1, 10.5(b), and 38.6(d) of the Texas Rule of Appellate

Procedure, and requests the Court to extend the deadline for filing the

appellants’ brief from January 16, 2015 until January 28, 2015. In support

of this motion appellee shows:

                                     I.

        This is an appeal from the grant of a motion for summary judgment

on a suit to collect on a note. Appellant’s Brief was filed on December 15,

2014.

                                     1
                                    II.

      This is appellee’s first request for an extension of time to file

Appellee’s Brief.

                                   III.

      The undersigned Timothy Hootman, who is primarily responsible for

preparing Appellee’s Brief, was busy preparing the brief in No. 03-14-

00470-CV, Chavez v. Martinez (which was filed on January 11, 2015), and

had underestimate the time need to complete the brief in this case, and

therefore requests the additional 12 days. The Appellee’s Brief has been

filed contemporaneously with this motion.

      WHEREFORE, appellee, Cox Texas Newspapers, L.P. d/b/a Austin

American-Statesman, prays that the time to file Appellee’s Brief be

extended from to January 16, 2015, until January 28, 2015.

                                  Respectfully submitted,

                                  /s/Timothy A. Hootman
                                  Timothy A. Hootman, SBN 09965450
                                  2402 Pease St
                                  Houston, TX 77003
                                  713.247.9548
                                  713.583.9523 (f)
                                  E-mail: thootman2000@yahoo.com

                                  Bill Malone, Jr., SBN 12877500
                                  8650 Spicewood Springs, No 145-598
                                  Austin, TX 78759
                                  512.346.9600
                                  ATTORNEYS FOR APPELLEE
                                    2
                         CERTIFICATE OF SERVICE

      I hereby certify that, in accordance with Rule 9.5 of the Texas Rules of

Appellate Procedure, I have served the forgoing document upon the

following attorneys by personal mail, commercial delivery service, fax, or

electronic service:

            Isaac J. Huron
            Ramon Rodriguez
            Davis, Cedillo & Mendoza
            755 E. Mulberry Ave, Ste 500
            San Antonio, TX 78212
Dated: January 28, 2015.

                                   /s/Timothy A. Hootman
                                   Timothy A. Hootman


                      CERTIFICATE OF CONFERENCE

      The undersigned has attempted to communicate with appellant’s

lawyers, Issac Huron and Ramon Rodriguez by sending them emails to

both email addresses that appear on Appellant’s Brief. In the emails the

undersigned asked whether they are opposed to this motion.                The

undersigned has not yet received a response.


                                   /s/ Timothy A. Hootman
                                   TIMOTHY A. HOOTMAN




                                      3